Form: Dismiss TRAP 42.3



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



KING BUILDINGS OF EL PASO, INC.,
A TEXAS CORPORATION,


                                    Appellant,

v.

INMOBILIARIA PEJORZA S.A. DE
C.V., A COMPANY ORGANIZED
UNDER THE LAWS OF MEXICO,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§

 §
No. 08-06-00131-CV

Appeal from
 327th District Court

of El Paso County, Texas

(TC # 2005-1520)



MEMORANDUM OPINION


	This is an attempted appeal from a final judgment entered in favor of Appellee, Inmobiliaria
Pejorza S.A. De C.V., for breach of contract.  After filing two motions to extend time for filing
appellant's brief, each of which this Court granted, Appellant, King Buildings of El Paso, Inc., failed
to file an appellant's brief.
	Pending before the Court on its own initiative is the dismissal of this appeal for want of
prosecution.  See Tex.R.App.P. 42.3(b).  This Court possesses the authority to dismiss an appeal for
want of prosecution when an appellant in a civil case fails to timely file its brief and gives no
reasonable explanation for such failure.  See Tex.R.App.P. 38.8(a)(1).  On January 5, 2007, this
Court's clerk sent a letter to the parties indicating the Court's intent to dismiss the case for want of
prosecution absent a response from any party within ten days to show grounds for continuing the
appeal.  As of the date of this opinion, no brief, motion for extension of time, or response has been
received.  Accordingly, pursuant to Tex.R.App.P. 42.3(b) and (c), we dismiss the appeal for want
of prosecution.

April 19, 2007					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.
Chew, C.J., not participating

(Do Not Publish)